Citation Nr: 0412062	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  00-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel







INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from July 1955 to July 1976.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
This case was the subject of a development memorandum by the 
Board in October 2002; it was subsequently remanded by the 
Board for further development in October 2003.  


FINDINGS OF FACT

1.  The veteran died in December 1997 at the age of 61; 
esophageal cancer was certified as the cause of his death.  

2.  Esophageal cancer was not manifested in service or within 
the first post-service year, and is not shown to be related 
to service or to any herbicide exposure therein.  

3.  The veteran did not have any service connected 
disabilities, and a service-connected disability did not 
cause, or substantially or materially contribute to cause, 
his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312, 3.313 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
claim was initially denied as not well-grounded, but was 
thereafter reconsidered on the merits; well-groundedness is 
not an issue.  The RO provided notification of the VCAA in 
October 2001.  By this correspondence, the June 2000 
Statement of the Case (SOC), and the January 2004 
Supplemental SOC, the appellant was advised of the 
controlling law and regulations and informed what evidence 
was of record and what evidence was needed to establish 
entitlement to the benefit sought.  The October 2001 letter 
included notification of the changes in duty to assist 
resulting from the VCAA, and provided specific notice 
concerning the appellant's and VA's respective 
responsibilities in development of evidence.  Although the 
VCAA letter was sent subsequent to the decision on appeal (as 
the decision preceded enactment of the VCAA), the appellant 
was fully advised as to what was necessary to substantiate 
her claim; furthermore, although the VCAA letter advised the 
appellant to submit additional evidence within 60 days, it 
went on to inform her that evidence received within a year 
would be considered.  In fact, everything received to date 
has been considered.  The appellant was advised on several 
occasions of her right to submit additional evidence in 
support of her claim, or, alternatively, that she could 
provide the RO with the appropriate consent forms and VA 
would obtain records for her.  All evidence identified by the 
appellant has been obtained by the RO and incorporated into 
the claims file.  Consequently, advising her at this point to 
submit everything she has pertinent to her claim would serve 
no useful purpose.  

The record includes service medical records, private medical 
records, and a certified copy of the veteran's death 
certificate.  There is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements are met.  The appellant is not prejudiced by the 
Board's proceeding with a merits review at this point.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

The veteran's death certificate shows he died in December 
1997 at the age of 61; esophageal cancer was certified as the 
immediate cause of death.  The approximate interval between 
the onset of the esophageal cancer and death was reported as 
1.5 years.  No autopsy was performed.  VA records show that 
service connection was not established for any disability 
during the veteran's lifetime.  

Service personnel records indicate that the veteran's active 
duty included service in Vietnam; his DD Form 214 (service 
separation document) reflects receipt of the Vietnam Service 
Medal, the Vietnam Campaign Medal, and the Vietnam Cross of 
Gallantry.  Extensive service medical records note treatment 
for peptic ulcer disease, gastroenteritis, and hepatitis, but 
are negative for diagnosis or treatment for esophageal 
cancer.  

Private outpatient and hospital treatment records dating from 
April 1996 to December 1997 show that the veteran sought 
treatment for dysphagia in April 1996, and was subsequently 
diagnosed with squamous cell carcinoma of the proximal 
thoracic esophagus in July 1996.  On endoscopy, the carcinoma 
was described as a large mass, located approximately 18 cm 
from the incisors, and extending to approximately 25 cm.  He 
received chemotherapy and radiation therapy in September and 
October 1996, and, on esophagoscopy in October 1996, there 
was no evidence of residual tumor.  Although he was 
asymptomatic, a follow-up endoscopy in April 1997 revealed an 
ulcerated lesion, which was confirmed by biopsy to be 
moderately-differentiated squamous cell carcinoma.  He 
subsequently underwent an esophagectomy with 
esophagogastrostomy and, after overcoming surgical 
complications, showed no evidence of disease for several 
months.  On August 1997 bronchoscopy, the entire 
tracheobronchial tree was examined and no tumor was seen.  
However, in September 1997, he again developed dysphagia.  In 
November 1997 he underwent an esophagogastroduodenoscopy, 
which showed a "bulky recurrence" of the carcinoma 
immediately distal to the anastomotic line at the 
esophagogastrostomy.  The impression was symptomatic, 
intrathoracic re-recurrence of squamous cell carcinoma of the 
esophagus with bulky symptomatic locally-recurrent disease, 
as well as probable pulmonary and hepatic distant metastases.  
Although the veteran received palliative re-irradiation 
treatments, the recurrence of the esophageal carcinoma was 
ultimately terminal.  

In her August 2000 Substantive Appeal the appellant asserted, 
essentially, that although the veteran's death resulted from 
esophageal cancer, the cancer was related to his herbicide 
exposure in Vietnam during service.  She further noted that, 
as the specific location of the veteran's cancer was the 
upper esophageal tract near the trachea, his disease was 
analogous to tracheal cancer.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain enumerated chronic diseases, 
including malignant tumors, if they became manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with 
an enumerated disease who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).  
Subsequently, VA specifically determined that the available 
scientific and medical evidence did not show a positive 
association between gastrointestinal tumors (such as 
carcinoma of the esophagus) and exposure to herbicides.  See 
64 Fed. Reg. 59232, 59236-37 (1999).  Thus, although records 
show that the veteran had service in Vietnam during the 
Vietnam era, presumptive service connection for his carcinoma 
of the esophagus is not warranted.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to 
a service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that a service-
connected disability causally shared in producing death, 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  However, if the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  38 C.F.R. 
§ 3.312(c)(3).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
The veteran's carcinoma of the esophagus was first manifested 
over 30 years after service and that there is no evidence 
that the disorder was incurred in or aggravated by active 
service.  None of the evidence of record includes a competent 
(medical) opinion relating the veteran's esophageal carcinoma 
to service or to herbicide exposure.  Squamous cell carcinoma 
of the esophagus is not listed as a disease associated with 
exposure to certain herbicide agents under 38 C.F.R. 
§ 3.309(e), and became manifest too long after service for 
the chronic disease provisions of 38 C.F.R. § 3.309(a) to 
apply.  While "probable pulmonary and hepatic distant 
metastases" were diagnosed in November 1997, the cause of 
the veteran's death was clearly determined to have been 
esophageal cancer.  

Although the appellant contends that the veteran's carcinoma 
of the esophagus is related to his herbicide exposure during 
service, her lay opinion in this matter is not competent 
evidence and therefore not sufficient to establish medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required." Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The appellant further contends 
that, since the location of the veteran's esophageal 
carcinoma was close to the trachea, his disease should be 
considered analogous to tracheal cancer, which is a 
presumptive disease under 38 C.F.R. § 3.309.  Where the legal 
criteria specify that certain disorders are presumed due to 
herbicide exposure and all others are not, it would be 
inappropriate to analogize an unlisted condition to one that 
is listed.  It is also noteworthy that on bronchoscopy in 
August 1997, the veteran's entire tracheobronchial tree was 
examined and no tumor was found.  

That the veteran's esophageal cancer does not fall within the 
presumptive provisions for herbicide exposure related 
diseases does not preclude that a relationship between the 
disease and service could still be shown (and service 
connection established on a direct basis) by competent 
(medical) evidence, e.g., a medical opinion relating the 
cancer to an event, disease, or injury in service.  Here 
there is no such evidence.  And as the veteran had no 
service-connected disabilities, there is no basis for finding 
that service-connected disability contributed to cause his 
death.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran (here, appellant) 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 55 (1990).  
Here, the preponderance of the evidence is against a finding 
that disability due to disease or injury incurred or 
aggravated in service caused, or contributed to cause or 
accelerated the veteran's death.  Therefore, service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



